internal_revenue_service number release date index number ------------------------------------- ------------------------ ------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc psi plr-125542-08 date date legend legend x --------------------------------------------------- ------------------------ date ---------------------- trust ------------------------------------------ --------------------------------------------------- dear ------------ this responds to a letter dated date submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the code x made an election to be treated as an s_corporation x’s election was inadvertently terminated effective date because x’s stock was held by trust and the trustee of trust failed to make a valid electing_small_business_trust esbt election trust is represented as being eligible to be an esbt effective date also x represents that the termination was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to plr-125542-08 acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that the termination of x’s s_corporation_election on date was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided x’s s_corporation_election was valid and provided that the election was not otherwise terminated under sec_1362 trust will be treated as an esbt from date provided that trust is otherwise eligible to be an esbt until its esbt status terminates this ruling is conditioned upon the trustee of trust filing a properly completed esbt election effective date with the appropriate service_center within days following the date of this letter and upon trust filing any initial or amended returns that are necessary to comply with this ruling within days following the date of this letter a copy of this letter should be attached to the esbt election and any relevant initial or amended_return if trust does not comply with these conditions this letter is null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
